DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “instructions” (claims 3 and 16), the “cornucopia channel” (claim 13), and the “reverse cornucopia channel” (claim 13) must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1 and 15 introduce at least one “solar panel unit comprising at least one solar panel connected to a respective molten salt unit”.  It is not clear what the purpose or function of said “respective molten salt unit” is because none of the dependent claims recite, and the specification fails to disclose, any additional structural or operational details of the “respective molten salt unit”.  It is also not clear if the solar panel unit is reflecting solar energy to the “respective molten salt unit” or if the solar panel is providing electrical power to the “respective molten salt unit”. 
Claims 2-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 15 introduce a “diagnostic unit” to the system to “obtain real-time information from the solar panel unit, the wind motor unit, the turbine unit, the first battery, and the second battery” and “transmit the real-time information to a server computing device”.  However, the claims fail to recite and the specification fails to disclose a “diagnostic unit” and related structure (sensors, transmitters, etc.) capable of performing said actions. 
Claims 2-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2 and 15 introduce a “diagnostic unit” to the system to “obtain real-time information from the solar panel unit, the wind motor unit, the turbine unit, the first battery, and the second battery” and “transmit the real-time information to a server computing device”.  However, the claims fail to recite and the specification fails to disclose a “diagnostic unit” and related structure (sensors, transmitters, etc.) capable of performing said actions. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “based on” in claims 3, 4, and 14-17 is a relative term which renders the claims indefinite.  The term “based on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claims fail to recite and the specification fails to disclose the relationship (mathematical, logical, etc.) between the claimed element and the measured parameter. 
The term “a particular battery percentage” in claim 18 is a relative term which renders the claim indefinite. The term “a particular battery percentage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,368,240 B1 to Burkett in view of U.S. Patent No. 9,605,661 B2 to Aga et al. 
Burkett discloses a roof installed wind turbine vent and solar panel electric power generation system, comprising: 
a solar panel unit (16) comprising at least one solar panel (16); 
a wind motor unit (60) comprising at least one wind motor (60) that is powered by the solar panel unit, each wind motor having a channel (90); 
a turbine unit (2) comprising at least one turbine (2), each turbine associated with a respective wind motor via the channel (see Figure 2), the turbine unit powered by the wind motor unit; 
a first battery (14) receiving and storing power generated by the turbine unit to be used by the system; 
a second battery (see column 3, lines 61-67) receiving and storing power generated by the turbine unit for use outside of the system; and 
a housing (see Figure 2) that protects at least the wind motor unit and the turbine unit. 
However, it fails to disclose said at least one solar panel connected to a respective molten salt cell. 
Aga et al. discloses a solar thermal power plant, comprising: 
at least one solar panel (54) connected to a respective molten salt cell (56). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the solar panel and molten salt cell disclosed by Aga et al. with the solar panel electric power generation system disclosed by Burkett, for the purpose of increasing the energy generation capacity of the system. 
With regards to claim 10, Burkett discloses: 
the second battery providing electricity to a junction box in a structure (18; see Figures 1 and 2). 
With regards to claim 11, Burkett discloses: 
the at least one solar panel being on a top of the structure (see Figures 1 and 2). 
With regards to claim 13, Burkett discloses: 
the channel having a shape comprising a straight channel (see Figures 1 and 2). 
With regards to claim 15, Burkett in view of Aga et al. disclose the steps of: 
collecting solar energy by a solar panel unit comprising at least one solar panel that is connected to a respective molten salt unit; 
converting the solar energy using a fan inverter to electrical energy and transmitting the electrical energy to a wind motor unit having at least one wind motor to generate wind energy into a channel, each wind motor having a channel; 
receiving the wind energy by a turbine unit comprising at least one turbine, each turbine associated with a respective wind motor via the channel, each turbine generating turbine energy based on the wind energy provided by the respective wind motor; 
storing the turbine energy in a first battery to power the wind motor unit and storing the turbine energy in a second battery to be converted to electrical energy and released to a voltage meter associated with a junction box; and 
receiving real-time information by a diagnostic unit from the solar panel unit, the wind motor unit, the turbine unit, the first battery, and the second battery and transmitting the real-time information to a server computing device. 
Claims 2, 7-9, 12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,368,240 B1 to Burkett in view of U.S. Patent No. 9,605,661 B2 to Aga et al. as applied to claims 1, 10, 11, 13, and 15 above, and further in view of U.S. Patent Application Publication No. 2011/0204720 A1 to Ruiz et al. 
Burkett in view of Aga et al. disclose solar panel electric power generation system as described above (see paragraph 7). 
However, it fails to disclose a diagnostic unit to obtain real-time information from the solar panel unit, the wind motor unit, the turbine unit, the first battery, and the second battery, the diagnostic unit to transmit the real-time information to a server computing device using a network. 
Ruiz et al. discloses the efficient usage, storage, and sharing of energy in buildings, vehicles, and equipment, comprising: 
a diagnostic unit (26) to obtain real-time information from the solar panel unit (164), the wind motor unit (170), the turbine unit (166), the first battery (160), and the second battery (162); 
the diagnostic unit to transmit the real-time information to a server computing device using a network (see Figures 5-11). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the diagnostic unit disclosed by Ruiz et al. on the solar panel electric power generation system disclosed by Burkett in view of Aga et al., for the purpose of monitoring the operation of the system and allowing a user to control the operation of the system. 
With regards to claim 7, Ruiz et al. discloses: 
the server computing device transmitting the real- time information to a client computing device for display on a graphical user interface (GUI) on a display (see Figure 5) of the client computing device. 
With regards to claim 8, Ruiz et al. discloses: 
the solar panel unit comprises between four and eight solar panels (50), sixteen wind motors (see Figure 1A), and sixteen turbines (54). 
With regards to claim 9, Ruiz et al. discloses: 
the first battery being capable to store a three-day energy supply for the system and the second battery being capable to store a five-day energy supply for use outside the system. 
With regards to claim 12, Ruiz et al. discloses: 
the first battery providing electricity to a grid (40). 
With regards to claim 14, Ruiz et al. discloses: 
each solar panel generating a first number of Watts per hour based on a number of hours of sunlight; 
each wind motor uses a second number of Watts per hour such that the first number is greater than or equal to the second number; and 
each turbine generates a third number of kilowatts per hour (kWh) based on a speed of the respective wind motor such that the turbine unit generates a fourth number of kWh based on a number of turbines of the at least one turbine. 
With regards to claim 16, Ruiz et al. discloses: 
the server computing device sending instructions to the second battery to release the power to an electrical grid based on a weather forecast for a zip code associated with the system. 
With regards to claim 20, Ruiz et al. discloses: 
the server computing device transmitting the real- time information to a client computing device for display on a graphical user interface (GUI) on a display (see Figure 5) of the client computing device. 
Claims 3-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,368,240 B1 to Burkett in view of U.S. Patent No. 9,605,661 B2 to Aga et al. and U.S. Patent Application Publication No. 2011/0204720 A1 to Ruiz et al. as applied to claims 2, 7-9, 12, 14, 16, and 20 above, and further in view of U.S. Patent Application Publication No. 2011/0307109 A1 to Sri-Jayantha. 
Burkett in view of Aga et al. and Ruiz et al. disclose solar panel electric power generation system as described above (see paragraph 8). 
However, it fails to disclose the server computing device sending instructions to the second battery to release the power to an electrical grid based on a weather forecast for a zip code associated with the system. 
Sri-Jayantha discloses smarter grid: method to forecast electric energy production and utilization subject to uncertain environmental variables, comprising: 
a server computing device (see Figures 2B and 5) sends instructions to the second battery to release the power to an electrical grid based on a weather forecast for a zip code associated with the system. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the server computing device disclosed by Sri-Jayantha on the solar panel electric power generation system disclosed by Burkett in view of Aga et al. and Ruiz et al., for the purpose of facilitating “continuous capacity planning, regulation and control of energy state of an entity under variable weather condition”. 
With regards to claim 4, Sri-Jayantha discloses: 
the power released to the electrical grid being based on a current battery percentage of the second battery, the weather forecast for the zip code for a first next day, the weather forecast for the zip code for a second next day after the first next day, and the weather forecast for the zip code for a third next day after the second next day. 
With regards to claim 5, Sri-Jayantha discloses: 
the power released to the electrical grid comprises a particular battery percentage of the second battery. 
With regards to claim 6, Sri-Jayantha discloses: 
the weather forecast for the zip code comprises one of Sunny, Mostly Sunny, Partly Sunny, Partly Cloudy, Mostly Cloudy, Cloudy, Rain/Showers, Scattered Rain/Showers, Snow, Thunderstorms, and Scattered Thunderstorms. 
With regards to claim 17, Sri-Jayantha discloses: 
the power released to the electrical grid being based on a current battery percentage of the second battery, the weather forecast for the zip code for a first next day, the weather forecast for the zip code for a second next day after the first next day, and the weather forecast for the zip code for a third next day after the second next day. 
With regards to claim 18, Sri-Jayantha discloses: 
the power released to the electrical grid comprising a particular battery percentage of the second battery. 
With regards to claim 19, Sri-Jayantha discloses: 
the weather forecast for the zip code comprising one of Sunny, Mostly Sunny, Partly Sunny, Partly Cloudy, Mostly Cloudy, Cloudy, Rain/Showers, Scattered Rain/Showers, Snow, Thunderstorms, and Scattered Thunderstorms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 5, 2022